Title: To Benjamin Franklin from Françoise Robin de Livet Poivre, [1780?]
From: Poivre, Françoise Robin de Livet
To: Franklin, Benjamin


[1780?]
Dans une rettraitte simple et charmante habitent deux Etres tendres admirateurs de la vertu. Le nom de franklin est depuis longtems dans leur cœur; et son portrait cheri vient d’embellir leur demeure.
Reçois ô grand homme l’hommage de deux amis des Etats unis. Puisse ton pays que tu honore s’elever au plus haut point du bonheur. Puisse les heureuses femmes de l’Amerique ne donner le jour qu’à des hommes Libres et quelquefois a des Cytoyens tels que toi.
 
Notation: Madame Poivre à Lyon
